SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1267
KA 13-02072
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

REGINALD PRESSEY, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (James J.
Piampiano, J.), entered October 10, 2013. The order determined that
defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Contrary to defendant’s contention,
County Court did not deny him due process of law by relying solely on
the case summary for its determination to assess 20 points for
category 13, conduct while confined. The case summary stated that
defendant had 38 “more serious Tier III” infractions, which included
assault, weapon possession, arson and lewd conduct, a sex offense.
Defendant failed to contest the underlying facts contained in the
report, and thus his contention that the court violated his due
process rights by relying solely upon the case summary is without
merit (see People v Okafor, 117 AD3d 1579, 1580, lv denied 24 NY3d
902; People v Vaillancourt, 112 AD3d 1375, 1375-1376, lv denied 22
NY3d 864; cf. People v Judson, 50 AD3d 1242, 1243).




Entered:   January 2, 2015                         Frances E. Cafarell
                                                   Clerk of the Court